

 
 
 
EXECUTION COPY

FIRST AMENDMENT TO MANAGEMENT AGREEMENT
 


 
THIS FIRST AMENDMENT (this “Amendment”) to the Management Agreement dated as of
October 22, 2012 (the “Management Agreement”), by and among Morgan Stanley
Spectrum Currency L.P., a Delaware limited partnership (the “Partnership”),
Ceres Managed Futures LLC, a Delaware limited liability company (“CMF”) and The
Cambridge Strategy (Asset Management) Limited, a limited liability company
incorporated in England and Wales (“Cambridge” or the “Advisor”), is made and
entered into by the undersigned parties on October 23, 2012 (the “Effective
Date”).
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below;
 
WHEREAS, terms used and not otherwise defined herein have the meaning ascribed
to such term in the Management Agreement;
 
WHEREAS, the undersigned parties desire to amend certain provisions of the
Management Agreement; and
 
WHEREAS, pursuant to Section 11 of the Management Agreement, the undersigned
parties may amend the Management Agreement by written consent;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties hereto agree as follows:
 
1.           Section 3(a) of the Management Agreement is hereby deleted and
replaced with the following:
 
“(a) In consideration of and as compensation for all of the services to be
rendered by the Advisor to the Partnership under this Agreement, the Partnership
shall pay the Advisor (i) an incentive fee payable quarterly equal to 15% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (the “Incentive Fee”) and (ii) a monthly fee for professional
management services equal to 1.5% per year of the beginning of the month Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the
opening of business on the first day of each calendar month, commencing with the
month in which the Partnership begins to receive trading advice from the Advisor
pursuant to this Agreement, by 1.5% and dividing the result thereof by 12) (the
“Management Fee”).”
 


 
 

--------------------------------------------------------------------------------

 
 


 
2.           Effective Date.                                This Amendment shall
take effect as of the Effective Date.
 
3.           Counterparts and Facsimile
Execution.                                                                This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute the same
agreement.  Facsimile counterpart signature pages to this Amendment shall be
acceptable and binding.
 


 
[Signatures to Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to the Management Agreement to be duly executed and delivered as of
the Effective Date.
 


MORGAN STANLEY SPECTRUM CURRENCY L.P.
 
By: Ceres Managed Futures LLC, its general partner
 
 
By:  _____________________________
Name:  Walter Davis
Title:    President
CERES MANAGED FUTURES LLC
 
 
By:  _____________________________
Name:  Walter Davis
Title:    President
 
 

THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED




By:  _____________________________
Name:  David Russell Thompson
Title:  Chief Investment Officer



Signature Page to First Amendment to Management Agreement
 
 
 